UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-32534 ZAP (Exact name of registrant as specified in its charter) California 94-3210624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 501 4th Street Santa Rosa, California (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (707)525-8658 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filer required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of May 15, 2013 there were302,518,002 shares outstanding of the registrant’s common stock. 1 INDEX Page No. PART I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012. 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012. 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantative and Qualitative Disclosures about Market Risk 43 Item 4. Controls and Procedures 43 PART II. Other Information Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 44 SIGNATURES 46 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted Cash Notes receivable Restricted Notes receivable - Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Land use rights, net Other assets: Investment in joint ventures Distribution fees for Jonway Products and Better Worlds Products Intangible assets, net Goodwill Due from related parties Deposits and other assets Total other assets Total assets $ $ LIABILITIES ANDEQUITY Current liabilities: Short term loans $ $ Senior convertible debt Accounts payable Accrued liabilities Notes payable Advances from customers Taxes payable 3 Due to related parties Other payables Total current liabilities Long term liabilities: Warranty costs Total liabilities Commitments and contingencies ZAP Shareholders' Equity Common stock, no par value; 800 million shares authorized; 302,518,002shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Accumulated other comprehensive income Accumulated deficit ) ) Total ZAP shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements 4 ZAP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands; except per share data) (Unaudited) For the Three Months ended March 31, Net sales $ $ Cost of goods sold ) ) Gross profit Operating expenses: Sales and marketing General and administrative Research and development Total operating expenses Loss from operations ) ) Other income (expense): Interest expense, net ) ) Loss from equity investment injoint venture ) ) Other income (expense), net Total other income (expense) ) ) Loss before income taxes ) ) Income tax benefit 13 38 Net Loss $ ) $ ) Less: Net loss attributable to non-controlling interest Net loss attributable to ZAP common shareholders $ ) $ ) Net loss ) ) Other Comprehensive income (loss) Foreign currency translation adjustments ) Net unrealized (loss) on available for sale securities - ) Other comprehensive income/(loss) ) Total comprehensive loss ) ) Less : Comprehensive loss attributable to non-controlling interest Comprehensive loss attributable to ZAP common shareholders $ ) $ ) Net loss per share attributable to common shareholders: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to the unaudited condensed consolidated financial statements 5 ZAP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Three Months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Stock-based employee compensation 85 Stock-based compensation for services - Depreciation and amortization Amortization of Distribution fees - Inventory Reserve ) 95 Provision for (recovery of) doubtful accounts (6
